Title: To George Washington from Walter Stewart, 26 January 1784
From: Stewart, Walter
To: Washington, George

 

Dear Sir
Philadelphia January 26th 1784

Shortly before the Close of the War the House in which I am Connected sent a very large Property to the Havannah which went into the hands of a Merchant at that place. We have long, And with great Anxiety look’d for remittance, but none has Yet Arriv’d And the Silence of the Gentleman on the Subject Adds not a little to our Embarrasment And Apprehensions.
The Property is so Extensive And its Situation so delicate, that it has determin’d me to go there Previous to my Sailing for Ireland; The Ship in which I shall go will leave this place in about Ten days, and I have to Entreat Your kindness in giving me a few lines of Introduction to the Governor, which I am Confident will be the means of Expediting my Business very much.
I hope your Excellency Will Excuse the Liberty I take in requesting this New Mark of Attention, but I am sure when you know that near Ten Thousand Pounds is kept from me You will have pleasure in being the means of having it restor’d, I Am well Assur’d getting properly Introduc’d to——the present Governor will Occasion the Gentlemans Immediately Settling the Account.
Tis a distressing Circumstance my being Oblig’d to leave Mrs Stewart at this particular time, but as many of my future Prospects in life depend on My regaining this Property I must though unwillingly do it.
I Entreat Your Excellency’s Answer as Soon as Possible, The Ship is Expected to sail by the 6th of Next Month, and As Your Letter will prove of the greatest Consequence to me, I Again request You will Excuse the Trouble I put You to.
Mrs Stewart Joins me in Affectionate Compliments to Mrs Washington & Yourself, And believe me to be with respect And Esteem Yr Excellency’s Most Obedt Hble Servt

Walter Stewart


I take the Liberty to mention that the present Governor of the Havannah is Don Luis de Unzaga de Ameraga but his Usual Address is His Excellency the Governor & Captain General of the Island of Cuba &ca Havannah.

